DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 16-20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, do not explicitly disclose, a prediction apparatus comprising a processor and a memory, the processor being configured to: with respect to a combination of different types of captured images obtained by imaging the same subject, one captured image and an anatomical structure data obtained by extracting an anatomical structure from the captured image are set to an input to a generator of GAN (Generative Adversarial Network) and performing machine learning to generate a prediction model such that an error between an output captured image generated by the generator and another captured image is minimized and a determination rate of true and false in a discriminator of GAN for the output captured image is maximized; and perform a control for inputting a captured image to the prediction model and outputting a captured image having a type different from that of the input captured image, wherein the anatomical structure data is a segmentation data in which the anatomical structure is extracted from the captured image and a segmentation processing is performed on a captured region corresponding to the anatomical structure, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/31/2022